Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 The undersigned certify pursuant to 18 U.S.C. § 1350, that: (1) The accompanying Quarterly Report on Form 10-Q for the period ended June 30, 2009 of Clearfield, Inc. (the “Company”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 10, 2009 /s/ Cheryl Beranek By: Cheryl Beranek, President and CEO (Principal Executive Officer) August 10, 2009 /s/ Bruce G. Blackey Bruce G. Blackey, Chief Financial Officer (Principal Financial and Accounting
